—In aproceeding pursuant to CPLR article 78 to direct appellant to prequalify petitioners to submit a bid for certain heating and ventilating work, the appeal is from a judgment of the Supreme Court, Kings County, dated January 21, 1977, which, inter alia, directed appellant to permit petitioners to bid on certain school modernization jobs. Judgment modified, on the law and in the exercise of discretion, by (1) deleting therefrom the provision for an extension of the time for the submission of bids until February 4, 1977, (2) deleting the finding that appellant was arbitrary in rejecting petitioners as approved bidders and (3) adding thereto a provision that if petitioners are low bidders on any of the remaining scheduled jobs, the board of education shall immediately submit the application of petitioners for qualification to the board of review for an expeditious determination before any contract is awarded. As so modified, judgment affirmed, without costs or disbursements. In our opinion, under all the circumstances here presented, the modification directed is a proper exercise of discretion. Latham, Acting P. J., Margett, Suozzi and Mollen, JJ., concur.